 


109 HR 2351 IH: Rail Security Act of 2005
U.S. House of Representatives
2005-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2351 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2005 
Mr. Oberstar (for himself, Ms. Corrine Brown of Florida, Mr. Cummings, Mr. Blumenauer, Mr. Menendez, Mr. Nadler, Ms. Norton, Mr. Bishop of New York, Ms. Millender-McDonald, Mr. Weiner, Mr. Holden, Mr. Capuano, Mr. Rahall, and Ms. Carson) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide for the safety and security of United States railroads, passengers, workers, and communities, and to establish an assistance program for families of passengers involved in rail accidents. 
 
 
1.Short titleThis Act may be cited as the Rail Security Act of 2005. 
IRailroad Security 
101.Railroad transportation security 
(a)In general 
(1)RequirementsThe Secretary shall develop, prepare, implement, and update— 
(A)a railroad security assessment under subsection (b)(1); 
(B)a railroad security plan under subsection (b)(2); 
(C)prioritized recommendations for improving railroad security under subsection (d);  
(D)guidance for the rail worker security training program as authorized by section 104; and 
(E)a national plan for public outreach and awareness for improving railroad security as authorized by section 107. 
(2)Role of secretary of transportationThe Secretary shall work jointly with the Secretary of Transportation, in developing, preparing, revising, implementing, and updating the documents required by paragraph (1). 
(3)Memorandum of agreementWithin 60 days after the date of enactment of this Act, the Secretary and the Secretary of Transportation shall execute a memorandum of agreement governing the roles and responsibilities of the Department of Homeland Security and the Department of Transportation, respectively, in addressing railroad transportation security matters, including the processes the departments will follow to carry out this title and promote communications, efficiency, and nonduplication of effort.  
(b)Security assessment 
(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall complete the security assessment of railroad transportation required under subsection (a)(1). The security assessment shall include— 
(A)identification and evaluation of critical railroad assets and infrastructures; 
(B)identification of threats to those assets and infrastructures; 
(C)identification of vulnerabilities that are specific to the transportation of hazardous materials by railroad; 
(D)identification of redundant and backup systems required to ensure the continued operation of critical elements of the railroad system in the event of an attack or other incident, including disruption of commercial electric power or communications networks; and 
(E)identification of security weaknesses in passenger and cargo security, transportation infrastructure, protection systems (including passenger and cargo screening), procedural policies, communications systems, employee training, emergency response planning, and any other area identified by the assessment. 
(2)Security planThe Secretary shall use the security assessment completed under paragraph (1) to develop a transportation modal security plan under section 114(t)(1)(B) of title 49, United States Code, for the security of the Nation’s railroads. The plan shall— 
(A)establish a strategy for minimizing terrorist threats to railroad transportation systems; 
(B)establish a strategy for maximizing the efforts of railroads to mitigate damage from terrorist attacks; 
(C)require the Federal Government to provide increased security support at high or severe threat levels of alert; 
(D)set forth procedures for establishing and maintaining permanent and comprehensive consultative relations among the parties described in subsection (c); 
(E)include a contingency plan to ensure the continued movement of freight and passengers in the event of an attack affecting the railroad system, which shall contemplate— 
(i)the possibility of rerouting traffic due to the loss of critical infrastructure, such as a bridge, tunnel, yard, or station; and 
(ii)methods of continuing railroad service in the Northeast Corridor in the event of a commercial power loss, or catastrophe affecting a critical bridge, tunnel, yard, or station; and 
(F)account for actions taken or planned by both public and private entities to address security issues identified under paragraph (1) and assess the effective integration of such actions. 
(c)ConsultationIn developing the plan under subsection (b)(2) and the recommendations under subsection (d), the Secretary and the Secretary of Transportation shall consult with the freight and passenger railroad carriers, nonprofit employee organizations representing rail workers, nonprofit employee organizations representing emergency responders, owners or lessors of rail cars used to transport hazardous materials, shippers of hazardous materials, manufacturers of rail tank cars, State Departments of Transportation, public safety officials, and other relevant parties. 
(d)RecommendationsThe Secretary shall develop prioritized recommendations for improving railroad security, including recommendations for— 
(1)improving the security of rail tunnels, rail bridges, rail switching and car storage areas, other rail infrastructure and facilities, information systems, and other areas identified as posing significant railroad-related risks to public safety and the movement of interstate commerce, taking into account the impact that any proposed security measure might have on the provision of railroad service; 
(2)deploying surveillance equipment; 
(3)deploying equipment to detect explosives and hazardous chemical, biological, and radioactive substances, and any appropriate countermeasures; 
(4)installing redundant and backup systems to ensure the continued operation of critical elements of the railroad system in the event of an attack or other incident, including disruption of commercial electric power or communications networks; 
(5)conducting public outreach campaigns on passenger railroads; and 
(6)identifying the immediate and long-term costs of measures that may be required to address those risks. 
(e)Report 
(1)ContentsNot later than 180 days after the date of enactment of this Act, the Secretary shall transmit to the Committee on Transportation and Infrastructure and the Committee on Homeland Security of the House of Representatives and to the Committee on Commerce, Science, and Transportation of the Senate a report containing the security assessment, plan, and prioritized recommendations required by this section, along with an estimate of the cost to implement such recommendations. 
(2)FormatThe report may be submitted in a classified format if the Secretary determines that such action is necessary. 
(f)Periodic updatesThe Secretary shall update the railroad security assessment, security plan, and prioritized recommendations for improving railroad security under subsection (a), and the guidance for a railroad worker security training program under section 105, every 2 years and submit a report, which may be submitted in both classified and redacted formats, to the Committee on Transportation and Infrastructure and the Committee on Homeland Security of the House of Representatives and to the Committee on Commerce, Science, and Transportation of the Senate not less frequently than April 1 of each even-numbered year.  
(g)Authorization of appropriationsThere are authorized to be appropriated to the Secretary $10,000,000 for the purpose of carrying out this section. 
102.Freight and passenger rail security upgrades 
(a)Security improvement grantsThe Secretary, in coordination with the Secretary of Transportation, is authorized to make grants to freight and passenger railroad carriers, nonprofit employee organizations that represent rail workers, shippers of hazardous materials by rail, owners of rail cars used in the transportation of hazardous materials, manufacturers of rail tank cars, and State and local governments, for costs incurred in the conduct of activities to prevent or respond to acts of terrorism or sabotage against railroads, or other railroad security threats, including— 
(1)perimeter protection systems, including access control, installation of better lighting, fencing, and barricades at railroad facilities; 
(2)structural modification or replacement of rail cars transporting hazardous materials to improve their resistance to acts of terrorism; 
(3)technologies for reduction of tank car vulnerability; 
(4)security improvements to passenger railroad stations, trains, and infrastructure; 
(5)tunnel protection systems; 
(6)evacuation improvements; 
(7)inspection technologies, including verified visual inspection technologies using hand-held readers and discs; 
(8)security and redundancy for critical communications, computer, and train control systems essential for secure railroad operations or to continue railroad operations after an attack impacting railroad operations; 
(9)train tracking and interoperable communications systems; 
(10)chemical, biological, radiological, or explosive detection systems and devices; 
(11)surveillance equipment; 
(12)additional police and security officers, including canine units; 
(13)accommodation of cargo or passenger screening equipment; 
(14)employee security awareness, preparedness, and response training (including compliance with section 105); 
(15)public security awareness campaigns; 
(16)emergency response equipment, including fire suppression and decontamination equipment; and 
(17)other improvements recommended by the report required by section 101, including infrastructure, facilities, and equipment upgrades. 
(b)ConditionsThe Secretary shall require recipients of funds for construction under this section and section 103 of this Act to apply the standards of section 24312 of title 49, United States Code, as in effect on September 1, 2004, with respect to the construction in the same manner as Amtrak is required to comply with such standards for construction work financed under an agreement made under section 24308(a) of such title 49. 
(c)Authorization of appropriationsThere are authorized to be appropriated to the Secretary $600,000,000 to carry out the purposes of this section, of which $100,000,000 shall be used by the Secretary for making grants to Amtrak, in accordance with this section. Amounts appropriated pursuant to this subsection shall remain available until expended. 
103.Fire and life-safety improvements 
(a)Life-safety needsThere are authorized to be appropriated to Amtrak for the purposes of carrying out this section the following amounts: 
(1)For the 6 New York tunnels to provide ventilation, electrical, and fire safety technology upgrades, emergency communication and lighting systems, and emergency access and egress for passengers— 
(A)$100,000,000 for fiscal year 2006; 
(B)$100,000,000 for fiscal year 2007; 
(C)$100,000,000 for fiscal year 2008; 
(D)$100,000,000 for fiscal year 2009; and 
(E)$170,000,000 for fiscal year 2010. 
(2)For the Baltimore & Potomac Tunnel and the Union tunnel, together, to provide adequate drainage, ventilation, communication, lighting, and passenger egress upgrades— 
(A)$10,000,000 for fiscal year 2006; 
(B)$10,000,000 for fiscal year 2007; 
(C)$10,000,000 for fiscal year 2008; 
(D)$10,000,000 for fiscal year 2009; and 
(E)$17,000,000 for fiscal year 2010. 
(3)For the Washington, District of Columbia, Union Station tunnels to improve ventilation, communication, lighting, and passenger egress upgrades— 
(A)$8,000,000 for fiscal year 2006; 
(B)$8,000,000 for fiscal year 2007; 
(C)$8,000,000 for fiscal year 2008; 
(D)$8,000,000 for fiscal year 2009; and 
(E)$8,000,000 for fiscal year 2010. 
(b)Availability of appropriated fundsAmounts appropriated pursuant to this section shall remain available until expended. 
104.Rail security research and development program 
(a)Establishment of Research and Development ProgramThe Secretary shall carry out a research and development program for the purpose of improving railroad security that may include research and development projects to— 
(1)reduce the vulnerability of passenger trains, stations, and equipment to explosives and hazardous chemical, biological, and radioactive substances; 
(2)test new emergency response techniques and technologies; 
(3)develop improved freight technologies, including— 
(A)technologies for sealing rail cars; 
(B)automatic inspection of rail cars; and 
(C)communication-based train controls; 
(4)test wayside detectors that can detect tampering with railroad equipment; 
(5)support enhanced security for the transportation of hazardous materials by rail, including— 
(A)technologies to detect a breach in a tank car and transmit information about the integrity of tank cars to the train crew; 
(B)research to improve tank car integrity; and 
(C)techniques to transfer hazardous materials from rail cars that are damaged or otherwise represent an unreasonable risk to human life or public safety; and 
(6)other projects recommended in the report required by section 101. 
(b)Coordination With Other Research InitiativesThe Secretary shall ensure that the research and development program authorized by this section is coordinated with other research and development initiatives at the Department of Homeland Security, the Department of Transportation, and other Federal agencies. 
(c)Authorization of AppropriationsThere are authorized to be appropriated to the Secretary $50,000,000 in each of fiscal years 2006 and 2007 to carry out the purposes of this section. Amounts appropriated pursuant to this subsection shall remain available until expended. 
105.Rail worker security training program 
(a)In generalNot later than 90 days after the date of enactment of this Act, the Secretary, in consultation with appropriate law enforcement, security, and terrorism experts, representatives of railroad carriers, and nonprofit employee organizations that represent rail workers, shall develop and issue detailed guidance for a rail worker security training program to prepare rail workers for potential threat conditions. 
(b)Program elementsThe guidance developed under subsection (a) shall require such a program to include, at a minimum, elements that address the following: 
(1)Determination of the seriousness of any occurrence. 
(2)Crew and passenger communication and coordination. 
(3)Appropriate responses to defend oneself. 
(4)Use of protective devices. 
(5)Evacuation procedures. 
(6)Live situational training exercises regarding various threat conditions, including tunnel evacuation procedures. 
(7)Any other subject the Secretary considers appropriate. 
(c)Railroad carrier programsNot later than 60 days after the Secretary issues guidance under subsection (a) in final form, each railroad carrier shall develop a rail worker security training program in accordance with that guidance and submit it to the Secretary for approval. Not later than 60 days after receiving a railroad carrier’s program under this subsection, the Secretary shall review the program and approve it or require the railroad carrier to make any revisions the Secretary considers necessary for the program to meet the guidance requirements. 
(d)TrainingNot later than 1 year after the Secretary approves the training program developed by a railroad carrier under this section, the railroad carrier shall complete the training of all rail workers in accordance with that program. 
(e)UpdatesThe Secretary shall update the training guidance issued under subsection (a) from time to time to reflect new or different security threats, and require railroad carriers to revise their programs accordingly and provide additional training to their rail workers. 
106.Whistleblower protection 
(a)In generalSubchapter I of chapter 201 of title 49, United States Code, is amended by inserting after section 20115 the following: 
 
20116.Whistleblower protection for railroad security matters 
(a)Discrimination against employeeNo railroad carrier engaged in interstate or foreign commerce may discharge a railroad employee or otherwise discriminate against a railroad employee because the employee (or any person acting pursuant to a request of the employee)— 
(1)provided, caused to be provided, or is about to provide or cause to be provided, to the employer or the Federal Government information relating to a perceived threat to security; 
(2)provided, caused to be provided, or is about to provide or cause to be provided, testimony before Congress or at any Federal or State proceeding regarding a perceived threat to security; 
(3)has assisted or participated, or is about to assist or participate, in any manner in a proceeding or any other action to enhance railroad security; or 
(4)refused to violate or assist in the violation of any law, rule, or regulation related to railroad security. 
(b)Enforcement action 
(1)In generalA person who alleges discharge or other discrimination by any person in violation of subsection (a) may seek relief under subsection (c) by— 
(A)filing a complaint with the Secretary of Labor; or 
(B)if the Secretary of Labor has not issued a final decision within 180 days of the filing of the complaint and there is no showing that such delay is due to the bad faith of the claimant, bringing an action at law or equity for de novo review in the appropriate district court of the United States, which shall have jurisdiction over such an action without regard to the amount in controversy. 
(2)Procedure 
(A)In generalAn action under paragraph (1)(A) shall be governed under the rules and procedures set forth in section 42121(b) of this title. 
(B)ExceptionNotification made under section 42121(b)(1) of this title, shall be made to the person named in the complaint and to the employer. 
(C)Burdens of proofAn action brought under paragraph (1)(B) shall be governed by the legal burdens of proof set forth in section 42121(b) this title. 
(D)Statute of limitationsAn action under paragraph (1)(A) shall be commenced not later than 90 days after the date on which the violation occurs. 
(c)Remedies 
(1)In generalAn employee prevailing in any action under subsection (b)(1) shall be entitled to all relief necessary to make the employee whole. 
(2)Compensatory damagesRelief for any action under paragraph (1) shall include— 
(A)reinstatement with the same seniority status that the employee would have had, but for the discrimination; 
(B)the amount of back pay, with interest; and 
(C)compensation for any special damages sustained as a result of the discrimination, including litigation costs, expert witness fees, and reasonable attorney fees. 
(d)Rights retained by employeeExcept as provided in subsection (e), nothing in this section shall be deemed to diminish the rights, privileges, or remedies of any employee under any Federal or State law, or under any collective bargaining agreement. 
(e)Election of remediesAn employee of a railroad carrier may not seek protection under both this section and another provision of law for the same allegedly unlawful act of the railroad carrier. 
(f)Disclosure of identity 
(1)In generalExcept as provided in paragraph (2), without the written consent of the employee, the Secretary of Labor may not disclose the name of an employee of a railroad carrier who has provided information about an alleged violation of this section. 
(2)ExceptionThe Secretary of Labor shall disclose to the Attorney General the name of an employee described in paragraph (1) of this subsection if the matter is referred to the Attorney General for enforcement.. 
(b)Conforming amendmentThe table of sections for chapter 201 of title 49, United States Code, is amended by inserting after the item relating to section 20115 the following: 
 
 
20116. Whistleblower protection for railroad security matters. 
107.Public outreachNot later than 180 days after the date of enactment of this Act, the Secretary shall develop a national plan for public outreach and awareness. Such plan shall be designed to increase awareness of measures that the general public, railroad passengers, and railroad employees can take to increase railroad system security. Such plan shall also provide outreach to railroad carriers and their employees to improve their awareness of available technologies, ongoing research and development efforts, and available Federal funding sources to improve railroad security. Not later than 9 months after the date of enactment of this Act, the Secretary shall implement the plan developed under this section. 
108.Passenger, baggage, and cargo screeningThe Secretary shall— 
(1)analyze the cost and feasibility of requiring security screening for passengers, baggage, and cargo on passenger trains; and 
(2)report the results of the study, together with any recommendations that the Secretary may have for implementing a rail security screening program to the Committee on Transportation and Infrastructure and the Committee on Homeland Security of the House of Representatives and to the Committee on Commerce, Science, and Transportation of the Senate not later than 1 year after the date of enactment of this Act. 
109.Emergency responder training standardsNot later than 90 days after the date of enactment of this Act, the Secretary of Transportation shall issue training standards for persons responsible for responding to emergency situations occurring during transportation of hazardous materials by rail, in accordance with existing regulations, to ensure their ability to protect nearby persons, property, or the environment from the effects of accidents involving hazardous materials. 
110.Information for First Responders 
(a)In generalThe Secretary of Transportation shall provide grants to Operation Respond Institute for the purpose of— 
(1)deploying and expanding the Operation Respond Emergency Information System software; 
(2)developing, implementing, and maintaining a railroad infrastructure mapping program that correlates railroad right-of-way information with highway grid maps and overhead imagery of traffic routes, hazardous materials routes, and commuter rail lines; and 
(3)establishing an alert and messaging capability for use during emergencies involving freight and passenger railroads. 
(b)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Transportation to carry out this section $2,500,000 for each of fiscal years 2005, 2006, and 2007. Amounts appropriated pursuant to this subsection shall remain available until expended. 
111.TSA personnel limitationsAny statutory limitation on the number of employees in the Transportation Security Administration, before or after its transfer to the Department of Homeland Security, does not apply to the extent that any such employees are responsible for implementing the provisions of this title. 
112.Rail safety regulationsSection 20103(a) of title 49, United States Code, is amended by striking safety the first place it appears, and inserting safety, including security. 
113.Rail police officersSection 28101 of title 49, United States Code, is amended by striking the rail carrier each place it appears and inserting any rail carrier. 
114.DefinitionsFor purposes of this title— 
(1)the terms railroad and railroad carrier have the meaning given those terms in section 20102 of title 49, United States Code; and 
(2)the term Secretary means the Secretary of Homeland Security, acting through the Under Secretary of Homeland Security for Border and Transportation Security.   
IIAssistance to Families of Passengers 
201.Assistance by National Transportation Safety Board to families of passengers involved in rail passenger accidents 
(a)In generalSubchapter III of chapter 11 of title 49, United States Code, is amended by adding at the end the following: 
 
1138.Assistance to families of passengers involved in rail passenger accidents 
(a)In generalAs soon as practicable after being notified of a rail passenger accident within the United States involving a rail passenger carrier and resulting in a major loss of life, the Chairman of the National Transportation Safety Board shall— 
(1)designate and publicize the name and phone number of a director of family support services who shall be an employee of the Board and shall be responsible for acting as a point of contact within the Federal Government for the families of passengers involved in the accident and a liaison between the rail passenger carrier and the families; and 
(2)designate an independent nonprofit organization, with experience in disasters and posttrauma communication with families, which shall have primary responsibility for coordinating the emotional care and support of the families of passengers involved in the accident. 
(b)Responsibilities of the BoardThe Board shall have primary Federal responsibility for— 
(1)facilitating the recovery and identification of fatally injured passengers involved in an accident described in subsection (a); and 
(2)communicating with the families of passengers involved in the accident as to the roles of— 
(A)the organization designated for an accident under subsection (a)(2); 
(B)Government agencies; and 
(C)the rail passenger carrier involved,with respect to the accident and the post-accident activities. 
(c)Responsibilities of designated organizationThe organization designated for an accident under subsection (a)(2) shall have the following responsibilities with respect to the families of passengers involved in the accident: 
(1)To provide mental health and counseling services, in coordination with the disaster response team of the rail passenger carrier involved. 
(2)To take such actions as may be necessary to provide an environment in which the families may grieve in private. 
(3)To meet with the families who have traveled to the location of the accident, to contact the families unable to travel to such location, and to contact all affected families periodically thereafter until such time as the organization, in consultation with the director of family support services designated for the accident under subsection (a)(1), determines that further assistance is no longer needed. 
(4)To arrange a suitable memorial service, in consultation with the families. 
(d)Passenger lists 
(1)Requests for passenger lists 
(A)Requests by director of family support servicesIt shall be the responsibility of the director of family support services designated for an accident under subsection (a)(1) to request, as soon as practicable, from the rail passenger carrier involved in the accident a list, which is based on the best available information at the time of the request, of the names of the passengers that were aboard the rail passenger carrier’s train involved in the accident. A rail passenger carrier shall use reasonable efforts, with respect to its unreserved trains, and passengers not holding reservations on its other trains, to ascertain the names of passengers aboard a train involved in an accident. 
(B)Requests by designated organizationThe organization designated for an accident under subsection (a)(2) may request from the rail passenger carrier involved in the accident a list described in subparagraph (A). 
(2)Use of informationThe director of family support services and the organization may not release to any person information on a list obtained under paragraph (1) but may provide information on the list about a passenger to the family of the passenger to the extent that the director of family support services or the organization considers appropriate. 
(e)Continuing responsibilities of the BoardIn the course of its investigation of an accident described in subsection (a), the Board shall, to the maximum extent practicable, ensure that the families of passengers involved in the accident— 
(1)are briefed, prior to any public briefing, about the accident and any other findings from the investigation; and 
(2)are individually informed of and allowed to attend any public hearings and meetings of the Board about the accident. 
(f)Use of rail passenger carrier resourcesTo the extent practicable, the organization designated for an accident under subsection (a)(2) shall coordinate its activities with the rail passenger carrier involved in the accident to facilitate the reasonable use of the resources of the carrier. 
(g)Prohibited actions 
(1)Actions to impede the BoardNo person (including a State or political subdivision) may impede the ability of the Board (including the director of family support services designated for an accident under subsection (a)(1)), or an organization designated for an accident under subsection (a)(2), to carry out its responsibilities under this section or the ability of the families of passengers involved in the accident to have contact with one another. 
(2)Unsolicited communicationsNo unsolicited communication concerning a potential action for personal injury or wrongful death may be made by an attorney (including any associate, agent, employee, or other representative of an attorney) or any potential party to the litigation to an individual (other than an employee of the rail passenger carrier) injured in the accident, or to a relative of an individual involved in the accident, before the 45th day following the date of the accident. 
(3)Prohibition on actions to prevent mental health and counseling servicesNo State or political subdivision may prevent the employees, agents, or volunteers of an organization designated for an accident under subsection (a)(2) from providing mental health and counseling services under subsection (c)(1) in the 30-day period beginning on the date of the accident. The director of family support services designated for the accident under subsection (a)(1) may extend such period for not to exceed an additional 30 days if the director determines that the extension is necessary to meet the needs of the families and if State and local authorities are notified of the determination. 
(h)DefinitionsIn this section, the following definitions apply: 
(1)Rail passenger accidentThe term rail passenger accident means any rail passenger disaster occurring in the provision of— 
(A)interstate intercity rail passenger transportation (as such term is defined in section 24102); or 
(B)interstate or intrastate high-speed rail (as such term is defined in section 26105) transportation,regardless of its cause or suspected cause. 
(2)Rail passenger carrierThe term rail passenger carrier means a rail carrier providing— 
(A)interstate intercity rail passenger transportation (as such term is defined in section 24102); or 
(B)interstate or intrastate high-speed rail (as such term is defined in section 26105) transportation,except that such term shall not include a tourist, historic, scenic, or excursion rail carrier. 
(3)PassengerThe term passenger includes— 
(A)an employee of a rail passenger carrier aboard a train; 
(B)any other person aboard the train without regard to whether the person paid for the transportation, occupied a seat, or held a reservation for the rail transportation; and 
(C)any other person injured or killed in the accident. 
(i)Limitation on statutory constructionNothing in this section may be construed as limiting the actions that a rail passenger carrier may take, or the obligations that a rail passenger carrier may have, in providing assistance to the families of passengers involved in a rail passenger accident. 
(j)Relinquishment of investigative priority 
(1)General ruleThis section (other than subsection (g)) shall not apply to a railroad accident if the Board has relinquished investigative priority under section 1131(a)(2)(B) and the Federal agency to which the Board relinquished investigative priority is willing and able to provide assistance to the victims and families of the passengers involved in the accident. 
(2)Board assistanceIf this section does not apply to a railroad accident because the Board has relinquished investigative priority with respect to the accident, the Board shall assist, to the maximum extent possible, the agency to which the Board has relinquished investigative priority in assisting families with respect to the accident.. 
(b)Conforming amendmentThe table of sections for such chapter is amended by inserting after the item relating to section 1137 the following: 
 
 
1138. Assistance to families of passengers involved in rail passenger accidents. 
202.Rail passenger carrier plans to address needs of families of passengers involved in rail passenger accidents 
(a)In generalPart C of subtitle V of title 49, United States Code, is amended by adding at the end the following new chapter: 
 
251Family assistance 
 
Sec 
25101. Plans to address needs of families of passengers involved in rail passenger accidents 
25101.Plans to address needs of families of passengers involved in rail passenger accidents 
(a)Submission of plansNot later than 180 days after the date of the enactment of this section, each rail passenger carrier shall submit to the Secretary of Transportation and the Chairman of the National Transportation Safety Board a plan for addressing the needs of the families of passengers involved in any rail passenger accident involving a train of the rail passenger carrier and resulting in a major loss of life. 
(b)Contents of plansA plan to be submitted by a rail passenger carrier under subsection (a) shall include, at a minimum, the following: 
(1)A plan for publicizing a reliable, toll-free telephone number, and for providing staff, to handle calls from the families of the passengers. 
(2)A process for notifying the families of the passengers, before providing any public notice of the names of the passengers, either by utilizing the services of the organization designated for the accident under section 1138(a)(2) of this title or the services of other suitably trained individuals. 
(3)An assurance that the notice described in paragraph (2) will be provided to the family of a passenger as soon as the rail passenger carrier has verified that the passenger was aboard the train (whether or not the names of all of the passengers have been verified) and, to the extent practicable, in person. 
(4)An assurance that the rail passenger carrier will provide to the director of family support services designated for the accident under section 1138(a)(1) of this title, and to the organization designated for the accident under section 1138(a)(2) of this title, immediately upon request, a list (which is based on the best available information at the time of the request) of the names of the passengers aboard the train (whether or not such names have been verified), and will periodically update the list. The plan shall include a procedure, with respect to unreserved trains and passengers not holding reservations on other trains, for the rail passenger carrier to use reasonable efforts to ascertain the names of passengers aboard a train involved in an accident. 
(5)An assurance that the family of each passenger will be consulted about the disposition of all remains and personal effects of the passenger within the control of the rail passenger carrier. 
(6)An assurance that if requested by the family of a passenger, any possession of the passenger within the control of the rail passenger carrier (regardless of its condition) will be returned to the family unless the possession is needed for the accident investigation or any criminal investigation. 
(7)An assurance that any unclaimed possession of a passenger within the control of the rail passenger carrier will be retained by the rail passenger carrier for at least 18 months. 
(8)An assurance that the family of each passenger or other person killed in the accident will be consulted about construction by the rail passenger carrier of any monument to the passengers, including any inscription on the monument. 
(9)An assurance that the treatment of the families of nonrevenue passengers will be the same as the treatment of the families of revenue passengers. 
(10)An assurance that the rail passenger carrier will work with any organization designated under section 1138(a)(2) of this title on an ongoing basis to ensure that families of passengers receive an appropriate level of services and assistance following each accident. 
(11)An assurance that the rail passenger carrier will provide reasonable compensation to any organization designated under section 1138(a)(2) of this title for services provided by the organization. 
(12)An assurance that the rail passenger carrier will assist the family of a passenger in traveling to the location of the accident and provide for the physical care of the family while the family is staying at such location. 
(13)An assurance that the rail passenger carrier will commit sufficient resources to carry out the plan. 
(14)An assurance that the rail passenger carrier will provide adequate training to the employees and agents of the carrier to meet the needs of survivors and family members following an accident. 
(15)An assurance that, upon request of the family of a passenger, the rail passenger carrier will inform the family of whether the passenger’s name appeared on any preliminary passenger manifest for the train involved in the accident. 
(c)Limitation on liabilityA rail passenger carrier shall not be liable for damages in any action brought in a Federal or State court arising out of the performance of the rail passenger carrier in preparing or providing a passenger list, or in providing information concerning a train reservation, pursuant to a plan submitted by the rail passenger carrier under subsection (b), unless such liability was caused by conduct of the rail passenger carrier which was grossly negligent or which constituted intentional misconduct. 
(d)DefinitionsIn this section— 
(1)the terms rail passenger accident and rail passenger carrier have the meanings such terms have in section 1138 of this title; and 
(2)the term passenger means a person aboard a rail passenger carrier’s train that is involved in a rail passenger accident. 
(e)Limitation on statutory constructionNothing in this section may be construed as limiting the actions that a rail passenger carrier may take, or the obligations that a rail passenger carrier may have, in providing assistance to the families of passengers involved in a rail passenger accident.. 
(b)Conforming amendmentThe table of chapters for subtitle V of title 49, United States Code, is amended by adding after the item relating to chapter 249 the following new item: 
 
 
251.FAMILY ASSISTANCE25101. 
203.Establishment of task force 
(a)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation, in coordination with the National Transportation Safety Board, organizations potentially designated under section 1138(a)(2) of title 49, United States Code, rail passenger carriers, and families which have been involved in rail accidents, shall establish a task force consisting of representatives of such entities and families, representatives of passenger rail carrier employees, and representatives of such other entities as the Secretary considers appropriate. 
(b)Model plan and recommendationsThe task force established pursuant to subsection (a) shall develop— 
(1)a model plan to assist passenger rail carriers in responding to passenger rail accidents; 
(2)recommendations on methods to improve the timeliness of the notification provided by passenger rail carriers to the families of passengers involved in a passenger rail accident; 
(3)recommendations on methods to ensure that the families of passengers involved in a passenger rail accident who are not citizens of the United States receive appropriate assistance; and 
(4)recommendations on methods to ensure that emergency services personnel have as immediate and accurate a count of the number of passengers onboard the train as possible. 
(c)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary shall transmit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing the model plan and recommendations developed by the task force under subsection (b). 
 
